Citation Nr: 1030483	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from June 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Houston, Texas.  This 
matter was previously before the Board in December 2007 and 
September 2009, at which times it was remanded for further 
development.  It has now returned to the Board for further 
appellate consideration.

In November 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its September 2009 Remand for a new VA opinion as to the 
nature and etiology of the Veteran's current bilateral hearing 
loss disability, the Board specifically directed that the 
examiner's opinion should include consideration of the Veteran's 
May 1964 audiological results, as converted from American 
Standards Association (ASA) units to the current International 
Standards Organization (ISO) units.  Such May 1964 audiological 
results are reflected in the following tables:

ASA




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
10
LEFT
0
5
10
--
20


Converted to ISO




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
15
LEFT
15
15
20
--
25

The Board also requested that the VA examiner note that the left 
ear hearing threshold of 25 decibels (as converted to ISO units) 
at 4000 Hertz on the Veteran's May 1964 separation audiometric 
evaluation reflects some degree of hearing loss per the holding 
in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which found 
that the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing loss.

The record reflects that in response to the Board's September 
2009 Remand, in a January 2010 addendum to the May 2009 VA 
audiological evaluation, a VA examiner provided an opinion with 
respect to the etiology of the Veteran's hearing loss.  The 
addendum shows that the examiner discussed the conversion of the 
Veteran's May 1964 audiological findings.  However, despite such 
discussion, the examiner specifically indicated that "the levels 
at 4kHz are within normal limits at 20 and 10 dB for the left and 
right ears." The Board notes that the 20 and 10 decibel hearing 
thresholds correspond to the unconverted ASA unit findings and 
not the converted ISO unit findings.  The Board again notes that 
as converted from ASA units to ISO units, the Veteran's left ear 
hearing threshold at 4000 Hertz in May 1964 is 25 decibels, which 
as previously noted, reflects some degree of hearing loss. 

Therefore, in light of the fact, that the January 2010 examiner 
failed to take into account the fact that the Veteran experienced 
some degree of left ear hearing loss on his May 1964 separation 
examination, the Board finds that her opinion and the clinical 
rationale provided to be inadequate and that a new VA opinion is 
warranted.

The Board is obligated by law to ensure that the AOJ complies 
with its directives. The Court has stated that compliance by the 
Board or the AOJ is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, the 
claims folder does not reflect that the AOJ substantially 
complied with the Board's directives set forth in December 2007 
or September 2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims 
file, to include this remand, as well as 
the December 2007 and September 2009 Board 
remands , and should note such in the 
opinion.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hearing loss disability began during 
service, was caused by service, or was 
aggravated by any incident of service.

The clinician's opinion should include 
consideration of the Veteran's May 1964 
audiological results, as converted to ISO 
units (as noted above), and taking into 
consideration the fact that hearing 
thresholds were not measured at 3000 Hertz.  

The examiner is specifically requested 
to note the left ear hearing threshold 
of 25 decibels (as converted to ISO 
units) at 4000 Hertz on audiometric 
examination in May 1964 indicates some 
degree of hearing loss per the holding 
in Hensley v. Brown, 5 Vet.App. 155, 
157 (1993), which found that the 
threshold for normal hearing is from 0 
to 20 decibels, and higher threshold 
levels indicate some degree of hearing 
loss. 

The examiner is also requested to opine as 
to whether there was any clinically 
significant change in right or left ear 
hearing ability demonstrated in service or 
on separation from service, as compared to 
examination on entrance to service.

The clinician is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a Supplemental Statement of 
the Case and afford the appellant and his 
representative an appropriate opportunity 
to respond. The case should then be 
returned to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


